Walton, J.
This is an action of slander and the plaintiff has obtained a verdict for $3000. Tt is the opinion of the court that this amount is clearly excessive.
Briefly stated, the case is this: — The plaintiff and his wife, after living together about nine years, concluded to separate. The title to their property, real and personal, was held by the wife. But she agreed that if her husband would pay her $650 for the furniture, she would give him a deed of the real estate. She did so, and took from him what she supposed was a note for that sum, payable in one year, and a mortgage of the furniture to secure it. She left these papers with the defendant, who was her uncle, for safe keeping. Her uncle soon afterwards discovered that the note was not signed, and he called the attention of the plaintiff to that fact. The latter said it was an oversight, and offered to sign the note then ; and the papers were handed to him to enable him to do so. The defendant left the plaintiff for a few minutes to attend to some other business, and he says that when he returned he put the envelope, which he supposed contained the note and the mortgage, into a pigeon-hole in a desk in his store. But afterwards, when the year had expired, and the plaintiff and his wife came to him and called for the papers, the note was missing; and that, after a most diligent search, he could not find it. And so far as appears it never has been found. Vexed at the loss of a paper which had been left with him for safe keeping, and provoked by what seemed to him to be the obstinate and unreasonable refusal *266of the plaintiff to accept a receipt on an indemnifying bond, or in any way to settle with his wife without the production of the note, the defendant finally expressed his opinion or belief that the plaintiff knew what had become of the note. And one witness (Nancy Towle) testifies that on one occasion, when she was at the defendant’s house, she asked him about the note, and he said the plaintiff stole it.
This charge is the basis of the present suit; and, as already stated, the plaintiff has obtained a verdict for $3000.
The plaintiff says that he was much hurt and prejudiced in his good name and credit as a merchant. His credit does appear to have been somewhat impaired. But he had recently, and while the title to his property, real and personal, was held by his wife, obtained a discharge from his debts by proceedings in the court of insolvency; and he states, and, if we understand him correctly, somewhat boastfully, that while he paid some of his creditors in full, he left others to wait till he was more able to pay. Such a proceeding may be very gratifying to one’s desire to reward friends and punish enemies; but we think all will agree that its tendency is to leave one’s credit as a merchant somewhat impaired. And we think the evidence shows very clearly that it was this treatment of his creditors, and not what the defendant said, which weakened and ultimately wrecked the plaintiff’s credit as a merchant.
It is undoubtedly true, as said by the able and learned counsel for the plaintiff, that much must be left to the sound judgment and discretion of the jury in this class of cases, and that they are allowed, in proper cases, to add punitive damages to the actual damages. But it is also time that their verdicts are always subject to the revision of the court, and that it is as much the duty of the court to protect parties against unconscionable verdicts as it is to sustain just ones. And the court feels that in this case the verdict is monstrously disproportionate, and. that it is clearly their duty to set it aside and grant a new trial.

Motion sustained.